Title: To John Adams from David Olyphant, 13 August 1798
From: Olyphant, David
To: Adams, John



Sir
Newport R.Is. Augst. 13th 1798

I presume to Address your Excellency, & request the favor of your Attention to John A. Hazard, who offers himself a Candidate as Purser to the Ship now building at Warren, to be Commanded by Capt. Perry.—
He is a young Gentleman of irreproachable Character, of good Abilities, & has received a regular Education for the Profession of the Law, & lately entered as an Attorney in the Courts: his Connections are highly respectable, honest federalists, & firm supporters of the present Administration.
I beg pardon for this intrusion, not doubting that to recommend a worthy young Man to serve his Country, will plead my Apology—
I have the honor to be, with sentiments of great Esteem & respect— / Your Excellcy’s / most Obedient / & very humble Servant

David Olyphant